                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

IN RE: Crop Inputs Antitrust Litigation                                    MDL No. 2993

                                    PROOF OF SERVICE

      In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of
Appearance of G. Patrick Watson were served on all parties in the following cases electronically
via ECF, or as indicated below, on March 11, 2021.

Counsel for Plaintiffs:

Piper v. Bayer CropScience, LP et al., No. 3:21-cv-00021 (S.D. Ill.)
Swanson v. Bayer CropScience, LP et al., No. 3:21-cv-00046 (S.D. Ill.)
Lex v. Bayer CropScience, LP et al., No. 3:21-cv-00122 (S.D. Ill.)
Jones Planting Co. III v. Bayer CropScience, LP et al., No. 3:21-cv-00173 (S.D. Ill.)

 Via ECF                                         Via ECF
 Vincent Briganti                                W. Joseph Brucker
 LOWEY DANNENBERG, P.C.                          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 vbriganti@lowey.com                             wjbruckner@locklaw.com

 Via ECF                                         Via ECF
 Linda P. Nussbaum                               Karin E. Garvey
 NUSSBAUM LAW GROUP, P.C.                        LABATON SUCHAROW LLP
 lnussbaum@nussbaumpc.com                        kgarvey@labaton.com

 Via Electronic Mail                             Via Electronic Mail
 Bart D. Cohen                                   Robert K. Shelquist
 Christopher B. Sanchez                          Brian D. Clark
 Louis Kessler                                   Rebecca A. Peterson
 NUSSBAUM LAW GROUP, P.C.                        Stephanie A. Chen
 1211 Avenue of the Americas, 40th Floor         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 New York, NY 10036                              100 Washington Ave. South, Suite 2200
 bcohen@nussbaumpc.com                           Minneapolis, MN 63101
 csanchez@nussbaumpc.com                         rkshelquist@locklaw.com
 lkessler@nussbaumpc.com                         bdclark@locklaw.com
                                                 rapeterson@locklaw.com
                                                 sachen@locklaw.com
Via Electronic Mail                 Via Electronic Mail
Christian Levis                     Gregory S. Asciolla
Roland R. St. Louis, III            Jonathan S. Crevier
LOWEY DANNENBERG, P.C.              LABATON SUCHAROW LLP
44 South Broadway                   140 Broadway
White Plains, NY 10601              New York, New York 10005
                                    gasciolla@labaton.com
                                    jcrevier@labaton.com

Via Electronic Mail                 Via Electronic Mail
Robert L. King                      George A. Zelcs
Stephen M. Tillery                  John Libra
Jamie Boyer                         Randall P. Ewing, Jr.
Carol O’Keefe                       Jonathon Byrer
John A. Libra                       Ryan Z. Cortazar
Randall P. Ewing                    KOREIN TILLERY, LLC
KOREIN TILLERY LLC                  205 North Michigan Avenue, Suite 1950
One U.S. Bank Plaza                 Chicago, IL 60601
505 N. 7thStreet, Suite 3600        gzelcs@koreintillery.com
St. Louis, MO 63101                 jlibra@koreintillery.com
rking@koreintillery.com             rewing@koreintillery.com
stillery@koreintillery.com          jbyrer@koreintillery.com
jboyer@koreintillery.com            rcortazar@koreintillery.com
cokeefe@koreintillery.com

Via Electronic Mail                 Via Electronic Mail
Robert A. Clifford                  Arthur N. Bailey
Shannon M. McNulty                  Marco Cercone
CLIFFORD LAW OFFICES, P.C.          RUPP BAASE PFALZGRAF
120 North LaSalle, #3100            CUNNINGHAM LLC
Chicago, Illinois 60602             1600 Liberty Building
rac@cliffordlaw.com                 424 Main Street
smm@cliffordlaw.com                 Buffalo, New York 14202
                                    bailey@ruppbaase.com
                                    cercone@ruppbaase.com

Via Electronic Mail                 Via Electronic Mail
J. Barton Goplerud                  Charles F. Barrett
Brandon M. Bohlman                  NEAL & HARWELL, PLC
SCHINDLER, ANDERSON, GOPLERUD &     1201 Demonbreun Street, Suite 1000
WEESE P.C.                          Nashville, Tennessee 37203
5015 Grand Ridge Drive, Suite 100   cbarrett@nealharwell.com
West Des Moines, IA 50265
goplerud@sagwlaw.com
bohlman@sagwlaw.com
 Via Electronic Mail
 Jonathan P. Barrett
 BARRETT LAW, PLLC
 121 Colony Crossing, Suite D
 Madison, MS 39110
 jpb@barrettlawms.com


Duncan v. Bayer CropScience, LP et al., No. 3:21-cv-00158 (S.D. Ill.)

 Via ECF                                         Via Electronic Mail
 Derek Y. Brandt                                 Richard D. McCune
 MCCUNE WRIGHT AREVALO, LLP                      MCCUNE WRIGHT AREVALO, LLP
 dyb@mccunewright.com                            3281 East Guasti Road, Suite 100
                                                 Ontario, California 91761
                                                 rdm@mccunewright.com

 Via Electronic Mail
 Leigh M. Perica
 Connor P. Lemire
 MCCUNE WRIGHT AREVALO, LLP
 231 North Main Street, Suite 20
 Edwardsville, Illinois 62025
 lmp@mccunewright.com
 cpl@mccunewright.com


Canjar v. Bayer CropScience, LP et al., No. 3:21-cv-00181 (S.D. Ill.)

 Via Electronic Mail                             Via Electronic Mail
 Robert L. King                                  George A. Zelcs
 Stephen M. Tillery                              John Libra
 Jamie Boyer                                     Randall P. Ewing, Jr.
 Carol O’Keefe                                   Jonathon Byrer
 John A. Libra                                   Ryan Z. Cortazar
 Randall P. Ewing                                KOREIN TILLERY, LLC
 KOREIN TILLERY LLC                              205 North Michigan Avenue, Suite 1950
 One U.S. Bank Plaza                             Chicago, IL 60601
 505 N. 7thStreet, Suite 3600                    gzelcs@koreintillery.com
 St. Louis, MO 63101                             jlibra@koreintillery.com
 rking@koreintillery.com                         rewing@koreintillery.com
 stillery@koreintillery.com                      jbyrer@koreintillery.com
 jboyer@koreintillery.com                        rcortazar@koreintillery.com
 cokeefe@koreintillery.com
 Via Electronic Mail                            Via Electronic Mail
 Mark Edelson                                   Joseph E. Mariotti
 EDELSON LECHTZIN LLP                           CAPUTO & MARIOTTI, P.C.
 3 Terry Drive, Suite 205                       730 Main Street
 Newtown, PA 18940                              Moosic, PA 18507
 medelson@edelson-law.com                       jmariotti@caputomariotti.com


Vienna Ehqo Farms v. Bayer CropScience, LP et al., No. 3:21-cv-00158 (S.D. Ill.)

 Via Electronic Mail                            Via Electronic Mail
 John W. “Don” Barrett                          Jonathan W. Cuneo
 Katherine Barrett Riley                        Victoria Sims
 David McMullan, Jr.                            Blaine Finley
 Sterling Starns                                CUNEO GILBERT & LADUCA, LLP
 BARRETT LAW GROUP, P.A.                        4725 Wisconsin Ave., NW Suite 200
 P.O. Box 927                                   Washington, DC 20016
 404 Court Square North                         jonc@cuneolaw.com
 Lexington, Mississippi 39095-0927              vicky@cuneolaw.com
 dbarrett@barrettlawgroup.com                   bfinley@cuneolaw.com
 kbriley@barrettlawgroup.com
 dmcmullan@barrettlawgroup.com
 sstarns@barrettlawgroup.com


Budde v. Syngenta Corp. et al., No. 2:21-cv-02095 (D. Kan.)

 Via Electronic Mail                            Via Electronic Mail
 Rex A. Sharp                                   Isaac Diel
 Ruth Anne French-Hodson                        Greg Bentz
 SHARP LAW, LLP                                 SHARP LAW, LLP
 5301 W. 75th Street                            6900 College Blvd., Suite 285
 Prairie Village, KS 66208                      Overland Park, KS 66211
 rsharp@midwest-law.com                         idiel@midwest-law.com
 rafrenchhodson@midwest-law.com                 gbentz@midwest-law.com
Handwerk v. Bayer CropScience LP, et al., No. 0:21-cv-00351 (D. Minn.)

 Via ECF                                       Via Electronic Mail
 Daniel E. Gustafson                           Daniel C. Hedlund
 GUSTAFSON GLUEK PLLC                          Michelle J. Looby
 dgustafson@gustafsongluek.com                 Daniel J. Nordin
                                               Mickey L. Stevens
                                               GUSTAFSON GLUEK PLLC
                                               Canadian Pacific Plaza
                                               120 South Sixth Street, Suite 2600
                                               Minneapolis, MN 55402
                                               dhedlund@gustafsongluek.com
                                               mlooby@gustafsongluek.com
                                               dnordin@gustafsongluek.com
                                               mstevens@gustafsongluek.com

 Via Electronic Mail                           Via Electronic Mail
 Joseph Goldberg                               Joseph W. Cotchett
 Vincent J. Ward                               Adam J. Zapala
 Frank T. Davis                                Karin B. Swope
 Josh B. Ewing                                 Elizabeth T. Castillo
 FREEDMAN BOYD HOLLANDER                       James G.B. Dallal
 GOLDBERG URIAS & WARD P.A.                    Reid W. Gaa
 20 First Plaza, Suite 700                     COTCHETT, PITRE & MCCARTHY, LLP
 Albuquerque, NM 87102                         840 Malcolm Road, Suite 200
 jg@fbdlaw.com                                 Burlingame, CA 94010
 vwj@fbdlaw.com                                jcotchett@cpmlegal.com
 ftd@fbdlaw.com                                azapala@cpmlegal.com
 jbe@fbdlaw.com                                kswope@cpmlegal.com
                                               ecastillo@cpmlegal.com
                                               jdallal@cpmlegal.com
                                               rgaa@cpmlegal.com

 Via Electronic Mail
 Anne T. Regan
 Nathan D. Prosser
 HELLMUTH & JOHNSON PLLC
 8050 West 78th Street
 Edina, MN 55439
 aregan@hjlawfirm.com
 nprosser@hjlawfirm.com
Flaten v. Bayer CropScience LP, et al., No. 0:21-cv-00404 (D. Minn.)

 Via ECF                                         Via Electronic Mail
 Daniel E. Gustafson                             Daniel C. Hedlund
 GUSTAFSON GLUEK PLLC                            Michelle J. Looby
 dgustafson@gustafsongluek.com                   Daniel J. Nordin
                                                 Mickey L. Stevens
                                                 GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600
                                                 Minneapolis, MN 55402
                                                 dhedlund@gustafsongluek.com
                                                 mlooby@gustafsongluek.com
                                                 dnordin@gustafsongluek.com
                                                 mstevens@gustafsongluek.com

 Via Electronic Mail
 Richard M. Paul III
 Ashlea G. Schwarz
 PAUL LLP
 601 Walnut Street, Suite 300
 Kansas City, MO 64106
 Rick@PaulLLP.com
 Ashlea@PaulLLP.com


Ryan Bros., Inc., et al., v. Bayer CropScience LP, et al., No. 0:21-cv-00433 (D. Minn.)

 Via Electronic Mail                             Via Electronic Mail
 Michael R. Cashman                              Drew R. Ball
 Anne T. Regan                                   Steve McCann
 Nathan D. Prosser                               BALL & McCANN, P.C.
 HELLMUTH & JOHNSON, PLLC                        161 North Clark Street, Suite 1600
 8050 West 78th Street                           Chicago, Illinois 60601
 Edina, Minnesota 55439                          Drew@BallMcCannLaw.com
 mcashman@hjlawfirm.com                          Steve@BallMcCannLaw.com
 aregan@hjlawfirm.com
 nprosser@hjlawfirm.com
Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-00462 (D. Minn.)

 Via ECF                                        Via Electronic Mail
 Daniel E. Gustafson                            Daniel C. Hedlund
 GUSTAFSON GLUEK PLLC                           Michelle J. Looby
 dgustafson@gustafsongluek.com                  Daniel J. Nordin
                                                Mickey L. Stevens
                                                GUSTAFSON GLUEK PLLC
                                                Canadian Pacific Plaza
                                                120 South Sixth Street, Suite 2600
                                                Minneapolis, MN 55402
                                                dhedlund@gustafsongluek.com
                                                mlooby@gustafsongluek.com
                                                dnordin@gustafsongluek.com
                                                mstevens@gustafsongluek.com

 Via Electronic Mail                            Via Electronic Mail
 Robert J. Gralewski, Jr.                       Kenneth A. Wexler
 Samantha L. Greenberg                          Mark R. Miller
 KIRBY McINERNEY LLP                            Melinda J. Morales
 600 B Street, Suite 2110                       WEXLER WALLACE LLP
 San Diego, CA 92101                            55 W. Monroe Street, Suite 3300
 bgralewski@kmllp.com                           Chicago, Illinois 60603
 sgreenberg@kmllp.com                           kaw@wexlerwallace.com
                                                mrm@wexlerwallace.com
                                                mjm@wexlerwallace.com

 Via Electronic Mail
 Timothy D. Battin
 Christopher V. Le
 STRAUS & BOIES, LLP
 4041 University Drive, Suite 500
 Fairfax, VA 22030
 tbattin@straus-boies.com
 cle@straus-boies.com
Carlson v. Bayer CropScience LP, et al., No. 0:21-cv-00475 (D. Minn.)

 Via Electronic Mail                           Via Electronic Mail
 David M. Cialkowski                           Hart L. Robinovitch
 Brian C. Gudmundson                           ZIMMERMAN REED LLP
 Alyssa J. Leary                               14646 N. Kierland Blvd., Suite 145
 ZIMMERMAN REED LLP                            Scottsdale, AZ 85254
 1100 IDS Center, 80 S. 8th St.                hart.robinovitch@zimmreed.com
 Minneapolis, MN 55402
 david.cialkowski@zimmreed.com
 brian.gudmundson@zimmreed.com
 alyssa.leary@zimmreed.com


Eagle Lake Farms P’ship v. Bayer CropScience LP et al., No. 0:21-cv-00543 (D. Minn.)

 Via ECF                                       Via Electronic Mail
 Daniel E. Gustafson                           Michelle J. Looby
 GUSTAFSON GLUEK PLLC                          Daniel J. Nordin
 dgustafson@gustafsongluek.com                 Mickey L. Stevens
                                               GUSTAFSON GLUEK PLLC
                                               Canadian Pacific Plaza
                                               120 South Sixth Street, Suite 2600
                                               Minneapolis, MN 55402
                                               mlooby@gustafsongluek.com
                                               dnordin@gustafsongluek.com
                                               mstevens@gustafsongluek.com

 Via Electronic Mail                           Via Electronic Mail
 Jeffrey B. Gittleman                          John G. Emerson
 Chad A. Carder                                EMERSON FIRM, PLLC
 BARRACK, RODOS & BACINE                       2500 Wilcrest, Suite 300
 3300 Two Commerce Square                      Houston, TX 77042
 2001 Market Street                            jemerson@emersonfirm.com
 Philadelphia, PA 19103
 jgittleman@barrack.com
 ccarder@barrack.com
DeKrey v. Bayer CropScience, LP et al., No. 0:21-cv-00639 (D. Minn.)

 Via Electronic Mail                            Via Electronic Mail
 David M. Cialkowski                            E. Powell Miller
 Brian C. Gudmundson                            Sharon S. Almonrode
 Alyssa J. Leary                                William Kalas
 ZIMMERMAN REED LLP                             Dennis A. Lienhardt
 1100 IDS Center, 80 S. 8th St.                 THE MILLER LAW FIRM PC
 Minneapolis, MN 55402                          950 West University Drive,
 david.cialkowski@zimmreed.com                  Rochester, Michigan 48307
 brian.gudmundson@zimmreed.com                  epm@millerlawpc.com
 alyssa.leary@zimmreed.com                      ssa@millerlawpc.com
                                                wk@millerlawpc.com
                                                dal@millerlawpc.com

 Via Electronic Mail
 Hart L. Robinovitch
 ZIMMERMAN REED LLP
 14646 N. Kierland Blvd., Suite 145
 Scottsdale, AZ 85254
 hart.robinovitch@zimmreed.com


Schultz v. Bayer CropScience LP et al., No. 0:21-cv-00681 (D. Minn.)

 Via Electronic Mail                            Via Electronic Mail
 Karl L. Cambronne                              Wilbert B. Markovits
 Bryan L. Bleichner                             Terence R. Coates
 Jeffrey D. Bores                               MARKOVITS, STOCK & DEMARCO, LLC
 Christopher P. Renz                            3825 Edwards Road, Ste. 650
 CHESTNUT CAMBRONNE PA                          Cincinnati, OH 45209
 100 Washington Avenue South, Suite 1700        bmarkovits@msdlegal.com
 Minneapolis, MN 55401                          tcoates@msdlegal.com
 kcambronne@chestnutcambronne.com
 bbleichner@chestnutcambronne.com
 jbores@chestnutcambronne.com
 crenz@chestnutcambronne.com
Hapka Farms Inc. v. Bayer CropScience LP et al., No. 0:21-cv-00685 (D. Minn.)

 Via Electronic Mail
 Garrett D. Blanchfield
 Roberta A. Yard
 REINHARDT WENDORF &
 BLANCHFIELD
 332 Minnesota Street, Suite W1050
 St. Paul, MN 55101
 g.blanchfield@rwblawfirm.com
 r.yard@rwblawfirm.com


Tom Burke Farms v. Bayer CropScience LP et al., No. 2:21-cv-01049 (E.D. Pa.)

 Via Electronic Mail                           Via Electronic Mail
 Patrick Howard                                Roberta D. Liebenberg
 Simon B. Paris                                Gerard A. Dever
 SALTZ, MONGELUZZI, & BENDESKY,                Jessica D. Khan
 P.C.                                          FINE, KAPLAN AND BLACK, RPC
 1650 Market Street, 52nd Floor                One South Broad Street, 23rd Floor
 Philadelphia, PA 19103                        Philadelphia, PA 19107
 phoward@smbb.com                              rliebenberg@finekaplan.com
 sparis@smbb.com                               gdever@finekaplan.com
                                               jkhan@finekaplan.com

 Via Electronic Mail                           Via Electronic Mail
 Michael J. Boni                               Dianne M. Nast
 Joshua D. Snyder                              NASTLAWLLC
 BONI, ZACK & SNYDER LLC                       1101 Market Street, Suite 2801
 15 St. Asaphs Road                            Philadelphia, Pennsylvania 19107
 Bala Cynwyd, PA 19004                         dnast@nastlaw.com
 mboni@bonizack.com
 jsnyder@bonizack.com
Counsel for Defendants:

All Actions Listed Above

 Via Electronic Mail                         Via Electronic Mail
 David Lender                                Troy A. Bozarth
 Adam Hemlock                                HEPLERBROOM LLC
 WEIL, GOTSHAL & MANGES LLP                  130 North Main Street
 767 5th Avenue                              P.O. Box 510
 New York, NY 10153                          Edwardsville, IL 62025
 dlender@weil.com                            tab@heplerbroom.com

 Counsel for Defendant BASF Corporation      Counsel for Defendant BASF Corporation

 Via Electronic Mail                         Via ECF
 Jonathan Gleklen                            Eric Mahr
 Laura Shores                                FRESHFIELDS BRUCKHAUS DERINGER
 ARNOLD & PORTER                             US LLP
 601 Massachusetts Ave, NW                   Eric.mahr@freshfields.com
 Washington, DC 20001-3743
 Jonathan.gleklen@arnoldporter.com           Counsel for Defendant Cargill, Inc.

 Counsel for Defendants Bayer CropScience,
 Inc. and Bayer CropScience, LLC

 Via Electronic Mail                         Via Electronic Mail
 Colby A. Kingsbury                          Kathy L. Osborn
 FAEGRE DRINKER BIDDLE & REATH               FAEGRE DRINKER BIDDLE & REATH
 LLP                                         LLP
 311 South Wacker Drive, Suite 4300          300 North Meridian Street, Suite 2500
 Chicago, IL 60606                           Indianapolis, IN 46204
 Colby.kingsbury@faegredrinker.com           Kathy.osborn@faegredrinker.com

 Counsel for Defendant CHS Inc.              Counsel for Defendant CHS Inc.

 Via ECF                                     Via Electronic Mail
 Jason Leckerman                             Michael L. McCluggage
 BALLARD SPAHR LLP                           EIMER STAHL LLP
 leckermanj@bllardspahr.com                  224 South Michigan Ave., Suite 1100
                                             Chicago, IL 60604
 Counsel for Defendants Corteva, Inc. and    mmccluggage@eimerstahl.com
 Pioneer Hi-Bred International, Inc.
                                             Counsel for Defendant Federated Co-
                                             Operatives Ltd.
Via ECF                                      Via Electronic Mail
F. Matthew Ralph                             Shylah R. Alfonso
DORSEY & WHITNEY LLP                         PERKINS COIE
Ralph.matthew@dorsey.com                     1201 Third Avenue, Ste 4900
                                             Seattle, WA 98101-3099
Counsel for Defendants Growmark, Inc. and    salfonso@perkinscoie.com
Growmark FS, LLC
                                             Counsel for Defendant Simplot AB Retail Sub

Via Electronic Mail                          Via Electronic Mail
Michael J. Nester                            Jesse Solomon
DONOVAN ROSE NESTER, P.C.                    DAVIS POLK & WARDWELL LLP
15 North 1stStreet, Suite A                  901 15th Street N.W.
Belleville, IL 62220                         Washington, DC 20005
mnester@drnpc.com
                                             Counsel for Defendant Syngenta Corporation
Counsel for Defendant Syngenta Corporation

Via Electronic Mail                          Via Electronic Mail
Lee Peifer                                   Craig C. Martin
Peter C. Quittmeyer                          Matt D. Basil
Jim McGibbon                                 WILLKIE FARR & GALLAGHER LLP
EVERSHEDS SUTHERLAND (US) LLP                300 N. LaSalle
999 Peachtree Street, NE, Suite 2300         Chicago, IL 60654
Atlanta, GA 30309-3996                       cmartin@willkie.com
leepeifer@eversheds-sutherland.com           mbasil@willkie.com

Counsel for Defendant Tenkoz, Inc.           Counsel for Defendant Univar Solutions, Inc.

Via Electronic Mail
Nathan P. Eimer
Brian Chang
Sarah H. Catalano
Vanessa G. Jacobsen
EIMER STAHL LLP
224 South Michigan Ave., Suite 1100
Chicago, IL 60604
neimer@eimerstahl.com
bchang@eimerstahl.com
scatalano@eimerstaho.com
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield Solutions
LLC
       I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct.

Dated: March 11, 2021                                Respectfully submitted,

                                                     By: G. Patrick Watson
                                                     G. Patrick Watson
                                                     BRYAN CAVE LEIGHTON PAISNER
                                                     LLP
                                                     1201 West Peachtree Street
                                                     Suite 1400
                                                     Atlanta, Georgia 30309
                                                     Telephone: 404-572-6846
                                                     patrick.watson@bclplaw.com
